DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
A number of the figures appear to be photographs or colored computer renderings rather than the black and white line style drawings required resulting in numerous details and claimed structures being difficult to see if not indecipherable from the colored background (See at least Figures 15, 41 and 42).
A number of the leaders and reference numbers in the figures appear to be faded or cut off. 
A number of the figures appear to have been copied from another source with the leaders and reference numbers from the original source still being partially visible (Fig. 5 as a non-limiting example).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
seat opener configured to lift the toilet seat and lid opener configured to lift the lid as separate structures if they are (Claim 13 claims two separate structures)
the sensors
the computer system or control unit
the fluid lines for routing dirty water into the toilet bowl (reference 180 is used to identify all fluid lines however it is unclear which lines are supplying clean water, which are moving dirty water and how the overall system works/how fluid flows through the system)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The title of the invention is “Self-Cleaning Toilet Cleaner” which would imply the device is a cleaning apparatus for cleaning a self-cleaning toilet. However a toilet is not part of the invention and the toilets being cleaned are not self-cleaning.
The following title is suggested: Automatic cleaning system for a toilet.

Claim Objections
Claims 1-4, 11 and 13 are objected to because of the following informalities:  
Claim 1, lines 2-3 state that the housing contains “the remaining components of the self cleaning toilet”. It appears this should reference the remaining components of the ‘toilet cleaner’ as a ‘toilet cleaner’ is being claimed and not a self-cleaning toilet.

At least claims 2-4 reference the brushes being configured to ‘clear’ parts of the toilet while it appears this should be to ‘clean’.

Claim 11 states “the self-cleaning toilet to self-wash the toilet” in line 3 of the claim. This language would imply that what is being claimed is a self-cleaning toilet which self-washes itself however Applicant’s invention is an automatic cleaner for cleaning a toilet, a self-cleaning toilet is not part of the application.

Claim 13, lines 2-3 state that the housing contains “the remaining components of the self cleaning toilet”. It appears this should reference the remaining components of the ‘toilet cleaner’ as a ‘toilet cleaner’ is being claimed and not a self-cleaning toilet.

Claim 13 states “the computer readable medium causes the self-cleaning toilet to self-wash the toilet”. This language would imply that what is being claimed is a self-cleaning toilet which self-washes itself however Applicant’s invention is an automatic cleaner for cleaning a toilet, a self-cleaning toilet is not part of the application.

Claim 13 claims “a lid opener configured to lift the lid of the toilet” and “a seat opener configured to lift the seat of the toilet” as separate structures however from the Specification and Drawings it appears a single structure (reference 130) achieves both of these functions.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 Computer readable medium with instruction that when operable on the computer readable medium causes the self-cleaning toile to self-wash the toilet in claims 11 and 13 and defined in Paras. 00113-00114.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the remaining components of the self cleaning toilet" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
As Applicant’s invention is for a toilet cleaning apparatus and not a self-cleaning toilet this language is being interpreted as ‘the remaining components of the toilet cleaner’. No components of the ‘toilet cleaner’ have been recited/claimed by the claim besides the housing and as such the scope of the limitation that the housing houses ‘the remaining components’ is indefinite.
Claims 2-12 are rejected due to their dependency from claim 1. Claim 14 is rejected due to its incorporation of the limitations of claim 1.

Claim 2 recites the limitation "the tank" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 depends from claim 1 which recites a toilet cleaner comprising a housing configured to encapsulate a toilet. However the toilet itself is not claimed, the claim doesn’t specify whether or not the toilet comprises a tank and the claim doesn’t require that the cleaner encapsulate a toilet tank.

Claim 4 recites the limitation "the base of the toilet" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends from claim 1 which recites a toilet cleaner comprising a housing configured to encapsulate a toilet. However the toilet itself is not claimed, the claim doesn’t specify whether or not the toilet comprises a base (the toilet could be wall mounted) and what structure would be considered ‘the base’ is not defined.

Claim 13 recites the limitation "the remaining components of the self cleaning toilet" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
As Applicant’s invention is for a toilet cleaning apparatus and not a self-cleaning toilet this language is being interpreted as ‘the remaining components of the toilet cleaner’. No components of the ‘toilet cleaner’ have been recited/claimed by the claim besides the housing and as such the scope of the limitation that the housing houses ‘the remaining components’ is indefinite.

Claim 13 recites the limitation "the tank" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites a toilet cleaner comprising a housing configured to encapsulate a toilet. However the toilet itself is not claimed, the claim doesn’t specify whether or not the toilet comprises a tank and the claim doesn’t require that the cleaner encapsulate a toilet tank.

Claim 13 recites the limitation "the base of the toilet" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites a toilet cleaner comprising a housing configured to encapsulate a toilet. However the toilet itself is not claimed, the claim doesn’t specify whether or not the toilet comprises a base (the toilet could be wall mounted) and what structure would be considered ‘the base’ is not defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107816100 (Ying) in view of US 4,597,114 (Paterlini).
	Regarding claim 1, Ying discloses a self-cleaning toilet cleaner comprising:
	a housing (10; Fig. 7) configured to encapsulate a toilet (Fig. 7) to self-clean the toilet and house components of the self-cleaning toilet (Fig. 1);
	the cleaner is configured to spray cleaning solution and water (water spray system 22; pumps 25/221/225; Translation Paras. 0015, 0020, 0046-0047); and
	one or more brushes (14/15) inside the housing to clean at least a portion of the outer surface of the toilet (Translation Paras. 0048/0052 - seat ring and top of bowl are cleaned by the system) wherein the brushes are operatively connected to a water source (Translation Paras. 0046-0047 - the brushes work in coordination with nozzles which spray water/cleaning solution onto the toilet so they are ‘operatively connected’) and configured to position adjacent to the surface of the toilet and move to clean the surface of the toilet (Translation Para. 0052; lifting platform 13 raises and lowers brushes into position for cleaning).
	Ying, however, does not explicitly disclose the inclusion of a water reservoir.
	Paterlini teaches an automatic cleaning system (4) for a toilet (3/3’) which encloses and automatically cleans a toilet, the system comprising a brush (20), a water reservoir (7) and a cleaning solution reservoir (10).
	It would have been obvious to one of ordinary skill in the art to provide a water reservoir, as taught by Paterlini, to ensure the automatic cleaning system can function when there is a disruption in water supply or when there is no water supply connection available.

	Regarding claim 5, Ying states that the brushes comprise one or more bowl brushes (15/152/Fig. 5) configured to clean inside the toilet bowl wherein the bowl brushes are positioned in the top of the housing (Figs. 1, 2) and configured to drop down (lift assembly 13) inside the toilet bowl.

	Regarding claim 7, Ying states that the cleaner further comprises a seat opener (23) configured to lift the seat of the toilet.

	Regarding claim 9, Ying states that the cleaner further comprises a blower (26) to dry the toilet.

	Regarding claim 14, Ying discloses a method of using a toilet cleaning apparatus comprising:
	providing a cleaning apparatus comprising:
		a housing (10; Fig. 7) configured to encapsulate a toilet (Fig. 7) to self-clean the toilet and house components of the self-cleaning toilet (Fig. 1);
		the cleaner is configured to spray cleaning solution and water (water spray system 22; pumps 25/221/225; Translation Paras. 0015, 0020, 0046-0047); and
		one or more brushes (14/15) inside the housing to clean at least a portion of the outer surface of the toilet (Translation Paras. 0048/0052 - seat ring and top of bowl are cleaned by the system) wherein the brushes are operatively connected to a water source (Translation Paras. 0046-0047 - the brushes work in coordination with nozzles which spray water/cleaning solution onto the toilet so they are ‘operatively connected’) and configured to position adjacent to the surface of the toilet and move to clean the surface of the toilet (Translation Para. 0052; lifting platform 13 raises and lowers brushes into position for cleaning).
	moving the housing over and around a toilet to encapsulate the toilet (Figs. 1, 7);
	automatically cleaning the toilet using the one or more brushes; and
	removing the housing from over the toilet.
	Ying, however, does not explicitly disclose the inclusion of a water reservoir.
	Paterlini teaches an automatic cleaning system (4) for a toilet (3/3’) which encloses and automatically cleans a toilet, the system comprising a brush (20), a water reservoir (7) and a cleaning solution reservoir (10).
	It would have been obvious to one of ordinary skill in the art to provide a water reservoir, as taught by Paterlini, to ensure the automatic cleaning system can function when there is a disruption in water supply or when there is no water supply connection available.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Paterlini as applied to claim 1 above, and further in view of CN 106436850 (Wan) and US 2019/0246858 (Karasikov).
	Regarding claim 2, Ying states the provision of a toilet cleaning apparatus comprising one or more positionable brushes as previously discussed. Ying further states that the apparatus comprises nozzles for cleaning the outer surface of the toilet (Translation Para. 0016). However Ying does not state that the apparatus encloses the toilet tank and doesn’t explicitly state whether or not the brushes are configured for cleaning surfaces other than the interior of the bowl. 
	Wan teaches an automatic cleaning system for toilets comprising a housing (1) which encapsulates the entirety of a floor mounted toilet (3) having a reservoir tank (33). The apparatus is configured to automatically clean the toilet bowl, the seat (31), the lid (32), the body and the reservoir.
	It would have been obvious to one of ordinary skill in the art to configure the automatic cleaning device to fully encapsulate a floor mounted toilet and toilet tank, as taught by Wan, to facilitate a more extensive/complete automatic cleaning of different toilet structures.
	Karasikov teaches an automatic cleaning apparatus (10) comprising a cleaning arm (12) configured to utilize a brush (24) to clean toilet bowls, seats, floors, walls and other fixtures/surfaces (Para. 0062, 0065, 0122).
	It would have been obvious to one of ordinary skill in the art to configure the brushes to clean additional surfaces such as the tank of the toilet, as evidenced by Karasikov, to facilitate a more extensive/complete automatic cleaning of the toilet fixture.

	Regarding claim 12, Ying states the provision of a toilet cleaning apparatus comprising one or more positionable brushes configured to clean the interior of the bowl as previously discussed. Ying further states that the apparatus comprises nozzles for cleaning the outer surface of the toilet (Translation Para. 0016). However Ying does not state that the apparatus encloses the toilet tank and doesn’t explicitly state whether or not the brushes are configured for cleaning surfaces other than the interior of the bowl. 
	Wan teaches an automatic cleaning system for toilets comprising a housing (1) which encapsulates the entirety of a floor mounted toilet (3) having a reservoir tank (33). The apparatus is configured to automatically clean the toilet bowl, the seat (31), the lid (32), the body and the reservoir.
	It would have been obvious to one of ordinary skill in the art to configure the automatic cleaning device to fully encapsulate a floor mounted toilet and toilet tank, as taught by Wan, to facilitate a more extensive/complete automatic cleaning of different toilet structures.
	Karasikov teaches an automatic cleaning apparatus (10) comprising a cleaning arm (12) configured to utilize a brush (24) to clean toilet bowls, seats, floors, walls and other fixtures/surfaces (Para. 0062, 0065, 0122).
	It would have been obvious to one of ordinary skill in the art to configure the brushes to clean additional surfaces such as the tank of the toilet, the lid, the seat, the base of the toilet and the outer surface of the bowl, as evidenced by Karasikov, to facilitate a more extensive/complete automatic cleaning of the toilet fixture.

Claims 3-4, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Paterlini as applied to claim 1 above, and further in view of Karasikov.
	Regarding claim 3, Ying states the provision of a toilet cleaning apparatus comprising one or more positionable brushes as previously discussed. Ying further states that the apparatus comprises nozzles for cleaning the outer surface of the toilet (Translation Para. 0016) but doesn’t explicitly state whether or not the brushes are configured for cleaning the outer surface of the bowl.
	Karasikov teaches an automatic cleaning apparatus (10) comprising a cleaning arm (12) configured to utilize a brush (24) to clean toilet bowls, seats, floors, walls and other fixtures/surfaces (Para. 0062, 0065, 0122).
	It would have been obvious to one of ordinary skill in the art to configure the brushes to clean additional surfaces such as the outer surface of the bowl, as evidenced by Karasikov, to facilitate a more extensive/complete automatic cleaning of the toilet fixture.

	Regarding claim 4, Ying states the provision of a toilet cleaning apparatus comprising one or more positionable brushes as previously discussed. Ying further states that the apparatus comprises nozzles for cleaning the outer surface of the toilet (Translation Para. 0016) but doesn’t explicitly state whether or not the brushes are configured for cleaning the base of the toilet.
	Karasikov teaches an automatic cleaning apparatus (10) comprising a cleaning arm (12) configured to utilize a brush (24) to clean toilet bowls, seats, floors, walls and other fixtures/surfaces (Para. 0062, 0065, 0122).
	It would have been obvious to one of ordinary skill in the art to configure the brushes to clean additional surfaces such as the base of the toilet, as evidenced by Karasikov, to facilitate a more extensive/complete automatic cleaning of the toilet fixture.

	Regarding claim 6, Ying states that the cleaner further comprises a seat opener (23) configured to lift the seat of the toilet but doesn’t explicitly state that it is configured to open the lid of the toilet.
	Karasikov teaches an automatic cleaning apparatus (10) comprising a cleaning arm (12) configured to lift both a toilet lid and a toilet seat (Para. 0122) and utilize a brush (24) to clean toilet bowls, seats, floors, walls and other fixtures/surfaces (Para. 0062, 0065, 0122).
	It would have been obvious to configure the system to lift the lid of the toilet, as taught by Maillard, to further automate the cleaning process and reduce the interaction/contact required by a user/employee with the soiled toilet structure.

	Regarding claim 8, Ying does not explicitly state the use of a sensor to position the brushes.
	Karasikov teaches an automatic cleaning apparatus (10) comprising a cleaning arm (12) configured to utilize a brush (24) to clean toilet bowls, seats, floors, walls and other fixtures/surfaces (Para. 0062, 0065, 0122). Karasikov further teaches the use of sensors (21/50) to position the brushes (Para. 0068-0070, 0096-0098, 0110-0112).
	It would have been obvious to one of ordinary skill in the art to utilize sensors to position the brushes, as taught by Karasikov, to ensure the brushes properly contact and clean all target areas of the toilet.

	Regarding claim 11, Ying does not explicitly state how the cleaner is controlled.
	Karasikov teaches an automatic cleaning apparatus (10) which utilizes a positionable brush (24) to clean toilet bowls, seats and other surfaces (Para. 0062/0065/0122). The apparatus comprises a control unit (20) which includes a controller, processor, communication devices and memory devices for storing and executing programmed instructions/cleaning routines (Para. 0115).
	It would have been obvious to one of ordinary skill in the art to provide a control unit with executable instructions, as taught by Karasikov, so that the cleaning apparatus can automatically perform a cleaning routine without requiring constant input/control by a user throughout the cleaning process.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Paterlini as applied to claim 1 above, and further in view of US 5,907,879 (Downey).
	Regarding claim 10, Ying states that the cleaning apparatus sprays (229) water/cleaning solution upon the outer surface of the toilet bowl, utilize fluid lines (manifold/pipes 226/227/228) configured to route fluid where desired and dries (26) the toilet bowl however it does not explicitly state the provision of fluid lines for routing dirty water to the toilet bowl.
	Downey teaches a cleaning apparatus (10) comprising fluid lines for delivering cleaning water (58) and for routing dirty water (60) into a toilet bowl (62).
	It would have been obvious to one of ordinary skill in the art to provide fluid lines configured to route dirty water into the toilet bowl, as taught by Downey, to eliminate/dispose of the waste/dirt and dirty water rather than just drying it which could result in the dirty/waste being left behind on the toilet surfaces. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Paterlini, Wan and Karasikov.
	Regarding claim 13, Ying discloses a self-cleaning toilet cleaner comprising:
	a housing (10; Fig. 7) configured to encapsulate a toilet (Fig. 7) to self-clean the toilet and house components of the self-cleaning toilet (Fig. 1);
	the cleaner is configured to spray cleaning solution and water (water spray system 22; pumps 25/221/225; Translation Paras. 0015, 0020, 0046-0047);
	one or more brushes (14/15) inside the housing to clean at least a portion of the outer surface of the toilet (Translation Paras. 0048/0052 - seat ring and top of bowl are cleaned by the system) wherein the brushes are operatively connected to a water source (Translation Paras. 0046-0047 - the brushes work in coordination with nozzles which spray water/cleaning solution onto the toilet so they are ‘operatively connected’) and configured to position adjacent to the surface of the toilet and move to clean the surface of the toilet (Translation Para. 0052; lifting platform 13 raises and lowers brushes into position for cleaning);
	the bowl brushes are positioned in the top of the housing (Figs. 1, 2) and configured to drop down (lift assembly 13) inside the toilet bowl; and
	a seat opener (23) configured to lift the seat of the toilet.
	Ying, however, does not explicitly disclose the inclusion of a water reservoir. While Ying discloses that the apparatus comprises nozzles for cleaning the outer surface of the toilet (Translation Para. 0016) it doesn’t explicitly state whether or not the brushes are configured for cleaning additional surfaces of the toilet and doesn’t disclose the inclusion of sensors or details regarding a control system. Also while Ying discloses the inclusion of a seat opener it does not explicitly state that it is configured to lift the lid as well.
	Paterlini teaches an automatic cleaning system (4) for a toilet (3/3’) which encloses and automatically cleans a toilet, the system comprising a brush (20), a water reservoir (7) and a cleaning solution reservoir (10).
	It would have been obvious to one of ordinary skill in the art to provide a water reservoir, as taught by Paterlini, to ensure the automatic cleaning system can function when there is a disruption in water supply or when there is no water supply connection available.
	Wan teaches an automatic cleaning system for toilets comprising a housing (1) which encapsulates the entirety of a floor mounted toilet (3) having a reservoir tank (33). The apparatus is configured to automatically clean the toilet bowl, the seat (31), the lid (32), the body and the reservoir.
	It would have been obvious to one of ordinary skill in the art to configure the automatic cleaning device to fully encapsulate a floor mounted toilet and toilet tank, as taught by Wan, to facilitate a more extensive/complete automatic cleaning of different toilet structures.
	Karasikov teaches an automatic cleaning apparatus (10) comprising a cleaning arm (12) configured to lift both a toilet lid and a toilet seat (Para. 0122) and utilize a brush (24) to clean toilet bowls, seats, floors, walls and other fixtures/surfaces (Para. 0062, 0065, 0122). Karasikov further teaches the use of sensors (21/50) to position the brushes (Para. 0068-0070, 0096-0098, 0110-0112). The apparatus further comprises a control unit (20) which includes a controller, processor, communication devices and memory devices for storing and executing programmed instructions/cleaning routines (Para. 0115).
	It would have been obvious to configure the system to lift the lid of the toilet, as taught by Maillard, to further automate the cleaning process and reduce the interaction/contact required by a user/employee with the soiled toilet structure.
	It would have been obvious to one of ordinary skill in the art to configure the brushes to clean additional surfaces such as the tank of the toilet, the lid, the seat, the base of the toilet and the outer surface of the bowl, as evidenced by Karasikov, to facilitate a more extensive/complete automatic cleaning of the toilet fixture.
	It would have been obvious to one of ordinary skill in the art to utilize sensors to position the brushes, as taught by Karasikov, to ensure the brushes properly contact and clean all target areas of the toilet.
	It would have been obvious to one of ordinary skill in the art to provide a control unit with executable instructions, as taught by Karasikov, so that the cleaning apparatus can automatically perform a cleaning routine without requiring constant input/control by a user throughout the cleaning process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FR3017887 (Maillard) is an automatic bathroom cleaner comprising a positionable arm which can clean the toilet bowl and surrounding surfaces.
US 2013/0125335 (Robinson) is a modular cleaning system configured to dispose of waste water into a toilet bowl.
US 2020/0063423 (Bruno) is an automated toilet cleaning system comprising a plurality of positionable brushes  and cleaning fluid reservoirs.
US 3,381,312 (Whitla) is an automatic cleaning system for a bathroom comprising nozzles which automatically lower into the fixtures to clean them and is configured to vacuum/remove dirty water for disposal into a waste line.
US 7,028,925 (Guest) is a cleaning system configured to clean toilets and to dispose of waste water into a toilet bowl.
US 8,011,051 (Ba-Akeel) teaches the unclaimed subject matter of a toilet bowl cleaning assembly comprising a plurality of brushes, the brushes comprising a plurality of nozzles in fluid communication with a reservoir of cleaning material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754